Citation Nr: 1341545	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-23 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to an increased initial evaluation for the service-connected right shoulder distal acromioclavicular joint excision, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased initial evaluation for the service-connected residuals of a right ankle sprain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from October 1993 until October 1999. 

This matter initially comes to the Board of Veterans' Appeals (Board) on appeal from October 2009 and November 2009 rating decisions of the RO. 

The Virtual VA and VBMS folders have been reviewed.

The issues of entitlement to an increased evaluation for right shoulder distal acromioclavicular joint excision and service connection for the left knee and left ankle disabilities are being remanded are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The currently demonstrated cervical spine disability manifested by cervalgia and hypolordosis is shown as likely as not to be due to an injury that was sustained during the Veteran's period of active service.

2.  The service-connected residuals of a right ankle disability picture is shown to be manifested by a functional loss that more nearly approximates that of marked limitation of motion. 


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his cervical spine disability manifested by cervalgia and hypolordosis is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for the assignment of an evaluation of 20 percent, but no more for the service-connected residuals of a right ankle sprain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a including Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

In the present case, letters sent to the Veteran in February 2009 and July 2009 fully addressed all notice elements.  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records and the reports of VA examinations.  

As will be discussed, the examination concerning the cervical spine is not adequate.  Additionally, during the hearing, the Veteran reported having treatment with a private family physician and at Titus Medical Center for his cervical spine disability.  The complete records from these facilities have not been obtained.  

To the extent that the duty to assist has not been satisfied, this decision grants the claim in full.  In light of the favorable disposition, any defect of the duty to assist could be no more than harmless error and further discussion of VCAA is not required at this time with respect to that issue.

Concerning the claim for an increased evaluation for the right ankle, the Veteran was afforded VA examinations in October 2009 and January 2012.  The Board finds that the examinations concerning the right ankle are adequate as the examiners considered the Veteran's subjective history and complaints and performed thorough physical examinations providing all necessary findings to evaluate the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

Although the Veteran asserted during the August 2012 Board hearing and in an August 2013 statement to his Congressman that the condition had worsened, the Board does not find that another VA examination is warranted.  

Specifically, the Veteran has not reported receiving any recent treatment for this condition and there are no records suggesting an increase in disability has occurred since the January 2012 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

The Veteran also presented testimony at a hearing in August 2012.  The undersigned Veterans Law Judge clearly set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder and elicited further information as to the dates and locations of treatment when appropriate.  

The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  

As the Board elicited relevant testimony during the August 2012 hearing, the Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). 

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


The Merits of the Claim

The Veteran seeks service connection for a cervical spine disability and specifically argues that his cervical spine was injured after a high dive while swimming.  He testified that his neck popped and that he had spasms at that time.  

Having carefully considered the claim in light of the record and the applicable law, the Board finds that the evidence is in relative equipoise so as to warrant the grant of service connection in this case.

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements. Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d). 

The record reflects the Veteran has a current diagnosis of a cervalgia and cervical hypolordosis as noted in private records and the VA examination noted cervical strain.  As such, he has a current disability.  

The service treatment records corroborate the Veteran's description of his injury as the records include a July 1995 naval hospital record that noted the Veteran was trying to get water out of his right ear and strained his neck and heard a pop.  He complained of pain on the right side and was provided a soft collar.  

Another July 1995 record noted complaint of neck pain for four days and was previously evaluated at a private hospital the prior week for symptoms.  He explained that he was trying to get water out of his ear and twitched his neck and heard a loud pop.  The assessment was that of trapezius muscle strain right side.  

The evidence clearly illustrates a current disability and an event during service.  As such, the final element is competent evidence of a nexus linking the neck disorder to the inservice accident.  

In this regard, private chiropractic records reflect that, when the Veteran was seen in August 2008, he reported on the facilities intake forms that his neck pain began 5 years before.  After examining the Veteran, the chiropractor noted in the "Doctor's notes" section that the Veteran injured his neck about 13-14 years ago swimming and periodically had pains that was relieved with popping the neck.  No rationale was provided.

Although the October 2009 VA examination concluded the cervical strain was not caused by military service, the examiner impermissibly based the opinion on the lack of continued treatment during service after the 1995 incident.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination to obtain a more definitive opinion with a full rationale to reconcile the conflicting medical evidence.  

However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).

Cervalgia and hypolordosis are not among the chronic disabilities listed in 38 C.F.R. § 3.309(a), and may not be established based on continuity of symptomatology; however, the claim may be established if it is found that the disability had its onset in or is related to service or an event of service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this case, the Board finds that the disability had its onset during service.  

The Veteran is competent to report sustaining an injury and the onset of pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board further finds the Veteran's report of the injury and onset of the pain to be credible.  

In this regard, the Veteran has consistently described the injury and subsequent pain and the service treatment records corroborate this history.  Furthermore, the Veteran described the injury and continued pain to his treating physician at a time when he was not seeking VA compensation for his cervical spine disability and the Veteran's sole purpose in relaying the history was to obtain an accurate diagnosis and treatment for the condition.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

Most significantly, as noted, the private chiropractor linked the current pains to the swimming injury.  

The Veteran has a current diagnosis of cervalgia and hypolordosis of the cervical spine and the competent, credible and persuasive evidence of record sufficiently place the onset of this condition in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

In resolving all reasonable doubt in the Veteran's favor, the Board finds that the cervical spine disability manifested by cervalgia and hypolordosis is due to the injury that had he sustained in and recurred after service.  It follows that entitlement to service connection for a cervical spine disability is warranted.


Increased Evaluation for the Right Ankle

The Veteran seeks an increased initial evaluation for his residuals of a right ankle sprain.  The RO granted service connection for the residuals of right ankle sprain in an October 2009 rating decision.  A 10 percent evaluation was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The Veteran contends the 10 percent rating evaluation does not accurately reflect the severity of his disability. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  

After careful consideration of the evidence, all reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

As noted, the Veteran's residuals of a right ankle strain were evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 percent evaluation is for assignment for moderate limitation of ankle motion and a 20 percent evaluation for marked limitation of ankle motion.  A 20 percent rating is the highest possible schedular rating under Diagnostic Code 5271.  Normal limitation of motion of the ankle is noted to be from 0 to 20 degrees of dorsiflexion and from 0 to 45 degrees of plantar flexion. See 38 C.F.R. § 4.71, Plate II. 

The words "moderate", "marked" are not defined in the rating schedule, and the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

Ratings higher than 20 percent may be assigned under Diagnostic Code 5270 upon a showing of ankylosis.  Ankylosis has been defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

The Board must also consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

As noted, the Veteran has appealed the rating assigned from the initial grant of service connection, effective on January 28, 2009, the date of his claim. 38 C.F.R. § 3.400.  The Veteran has not challenged the effective date and therefore, the relevant question in this matter is the state of the right ankle for the period beginning on January 28, 2009.  See 38 C.F.R. § 3.400.

The Veteran was afforded a VA examination in August 2009.  He reported feeling that his ankles twisted very easily and described twisting episodes at least once a year and described three over the summer.  

After the twisting episodes the ankles swelled, and the Veteran was treated with ace bandages, rest and over-the-counter medication.  He described intermittent pain 2-3 days a week that occurred when he walked on uneven ground.  He explained that he was a heavy equipment operator and walked on unlevel ground and frequently felt that his ankles were unstable.  Clinical testing reflected dorsiflexion from 0-20 degrees and plantar flexion from 0-40 degrees.  There was no varus or valgus angulation of the os-calcis shift, the long axis tibia, or fibula.  The diagnosis was that of bilateral ankle status post strain.  

During the January 2012 VA examination, the Veteran complained of the right ankle turning resulting in him limping.  He explained that he used an over-the-counter brace to stabilize the ankle.  He denied lost time from work and denied any flare-ups.  

Range of motion testing reflected plantar flexion to 25 degrees and dorsiflexion to 10 degrees.  There was no objective evidence of painful motion or change in the amount of motion after 3 repetitions.  Muscle strength was 5/5 throughout.  Laxity was noted on the right side on the talar tilt test, but not on the anterior drawer test.  There was no ankylosis of the ankle, subtalar or tarsal joints.  

During the August 2012 hearing the Veteran testified that he frequently stumbled or fell because the right ankle gave out.  His spouse confirmed that he would be walking on solid ground and occasionally the ankle would just give way and he would fall.  

The Veteran testified that surgery was recommended, but he was trying to avoid it.  He indicated he sprained the ankle a few times and took a day off of work or changed his duties to accommodate the pain.  He treated with medication, and when it flared up, he iced the ankle.

After reviewing the evidence of record, the Board is of the opinion that the service-connected residuals of a right ankle sprain are productive of marked limitation of motion, and therefore an increased evaluation is warranted.  

Although the October 2009 VA examination reported nearly full range of motion, the subsequent January 2012 VA examination reflected plantar flexion limited to 25 degrees and dorsiflexion limited to 10 degrees.  In other words, the Veteran's range of motion was limited by half.  

As the earlier VA examination reported almost normal findings, the Board considered whether staged ratings were appropriate.  However, the evidence prior to that date also suggested the condition was worse than a 10 percent evaluation contemplates.  

Specifically, a September 2003 private hospital record described marked right ankle swelling and effusion and lateral ankle tenderness to the malleolus and talar tibial area.  

In light of this report and the Veteran's testimony that the right ankle frequently gave out, the Board finds that an increased 20 percent evaluation is warranted for the entire appeal period.

The Board considered whether an evaluation in excess of 20 percent was warranted.  However, there is no evidence of ankylosis of the right ankle.  Rather, all of the evidence reflects the Veteran retains some motion of the ankle.  

In fact, the January 2012 VA examination clearly reflected dorsiflexion of 0-10 degrees and plantar flexion of 0-25 degrees and specifically noted there was no ankylosis.  See 38 C.F.R. § 4.71, Plate II (illustrating that normal range of motion of the ankle was dorsiflexion of 0 to 20 degrees and plantar flexion of the ankle from 0 to 45 degrees).  

Additionally, in this case, the Board grants an increased 20 percent evaluation, the highest scheuldar evaluation available based on limitation of motion.  If a claimant is receiving the maximum disability rating available based on symptomatology that includes limitation of motion and the record does not support a finding of ankylosis, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

As such, a higher rating for ankylosis is not warranted based upon pain in this case. 


Extraschedular Evaluation

The Board has also considered whether the Veteran's residuals of a right ankle sprain warrants referral for extraschedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  

There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   

If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id.  

In this case, the evidence does not show that the service-connected disability picture is exceptional or unusual, insofar as his symptoms are expressly contemplated by the rating schedule.  As outlined, the Veteran has reported symptoms such as pain, limited motion and giving way of the ankle. 

Limited motion is expressly considered by Diagnostic Code 5271 and symptoms such as pain and instability are contemplated by the schedular criteria in conjunction with 38 C.F.R. § 4.40 (discussing functional loss), 4.55 (discussing less movement, more movement, weakened movement, fatigability, incoordination, and pain on movement including instability of station) and 4.59 (discussing painful motion).  In other words, the Veteran has not provided evidence of any symptoms that are not expressly contemplated by the rating criteria

As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met, and referral for the assignment of an extraschedular consideration is not warranted.


ORDER

Service connection for a cervical spine disability manifested by of cervalgia and hypolordosis is granted.

An increased 20 percent evaluation, but no more for the service-connected residuals of a right ankle strain is granted, subject to the regulations governing the award of monetary benefits.


REMAND

A preliminary review of the record reflects that further development is necessary.  

As an initial matter, there appear to be outstanding treatment records.  During the August 2012 Board hearing the Veteran described treatment over the years with Dr. M., his family doctor.  These records should be obtained and associated with the record. 


Left knee

Although the Veteran was afforded a VA examination in October 2009, the examiner concluded the left knee disability was less likely related to service as there was no indication of chronic or recurrent knee problems after service.  

The examiner did not consider the Veteran's report of continuous left knee pain.  Significantly, during the prior August 20009 VA examination the Veteran described injuring the left knee in 1993 and reported having chronic and constant pain since that time.  

As such, another examination is required.  38 C.F.R. § 4.2; Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).


Left Ankle 

While the Veteran was afforded a VA examination in October 2009, the Board finds this examination is inadequate.  The examiner noted the complaint of pain and feeling the ankle would give but provided a negative nexus based solely on the lack of any documentation in the service treatment records.  

During the August 2012 hearing, however, the Veteran testified that he injured his left ankle doing physical training.  In light of this testimony, another VA examination should be obtained.  Id.  


Right Shoulder

Although the Veteran was afforded a VA examination in January 2012, it appears that the condition may have worsened since that time.  Specifically, during the January 2012 VA examination the Veteran denied any flare-ups and there was no objective evidence of pain on range of motion testing; however, during the August 2012 hearing he described frequent flare-ups depending on the activities he performed during the day and described difficulty performing work above shoulder level.  

During the hearing, the shoulder was also described as drooping.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

The state of the record is uncertain as to the severity of the Veteran's service-connected right shoulder, and an updated VA examination is, therefore, needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability. 

Accordingly, these remaining matters are REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify all medical care providers who treated him for the claimed disabilities.  The RO should then obtain and associate with the claims file copies of all records from any identified health care provider that are not already associated with the claims file.  His assistance in identifying and obtaining records should be requested as needed.  The RO also should take appropriate steps to obtain copies of all private treatment records from Dr. M.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2.  After any records have been received, the RO should have the Veteran scheduled for a VA examination to assess the nature and likely etiology the claimed left knee disorder. 

The claims file and a copy of this Remand must be made available to the examiner, and the examiner should indicate in the report that the claims file was reviewed.  All tests that are deemed necessary by the examiner should be conducted. 

Following a review of the file, the examiner should comment upon the following:

Whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the current left knee disability is due to any event, incident, or symptoms noted during service?  The examiner should specifically comment upon the Veteran's report of continued left knee pain following the 1993 injury. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After any records have been received, the RO should have the Veteran scheduled for a VA examination to assess the nature and likely etiology the claimed left ankle disorder. 

The claims file and a copy of this Remand must be made available to the examiner, and the examiner should indicate in the report that the claims file was reviewed.  All tests that are deemed necessary by the examiner should be conducted. 

Following a review of the file, the examiner should comment upon the following:

Whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the current left ankle disability is due to any event, incident, or symptoms noted during service?  The examiner should specifically comment upon the Veteran's lay report of an injury to the left ankle while performing physical training during service. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  After any records have been received, the RO should have the Veteran scheduled for a VA examination to evaluate the current extent and severity of the service-connected right shoulder disability, accompanied by any clinical testing deemed appropriate by the examiner.  The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand. 

A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing all indicated development, the RO must readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


